Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Francos on 08/08/2022.
The application has been amended as follows:
Claim 1 (currently amended): An ultrasound interface element, comprising:
	an ultrasound-transmissive active layer  comprising one or more responsive material elements comprising an electroactive material (EAM) and adapted to deform in response to an electromagnetic stimulus, and the ultrasound-transmissive active layer having an upper contact surface adapted for application to an incident tissue surface, the ultrasound-transmissive active layer being configurable in a first state in which an initial line or area portion of the upper contact surface of the ultrasound-transmissive active layer is raised relative to a surrounding area portion; and
	a controller adapted to control the one or more responsive material elements to deform out-of-plane of the ultrasound-transmissive active layer such as to cause the initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby establish between the ultrasound-transmissive active layer and the incident tissue surface a progressively expanding interface, wherein the control comprises either controlling an array of responsive material elements comprised by the ultrasound-transmissive active layer to deform in a first sequential pattern outward from the initial line or area portion and across the larger area portion.

Claim 2 (previously presented): The ultrasound interface element as claimed in claim 1, wherein the ultrasound-transmissive active layer comprises a responsive material element which extends across the entire ultrasound-transmissive active layer and the controller is adapted to control the responsive material element to progressively move from an initial convex shape to a less convex shape, such that when applied to the incident tissue surface, a conforming interface is established, expanding progressively outward from an apex of the initial convex shape to a broader region of the less convex shape.

Claim 3 (currently amended): The ultrasound interface element as claimed in claim 1, wherein:
	the controller is adapted to control the elements of the array of responsive material elements to deform in a second sequential pattern outwardly from a single element or line of elements within the array of responsive material elements, corresponding to the initial line or area portion, such as to establish the progressively expanding conforming interface between the ultrasound-transmissive active layer and the incident tissue surface, an area of the interface expanding outward from the single element or a line as the responsive material elements are controlled.

Claim 4 (currently amended): The ultrasound interface element as claimed in claim 3, wherein:
the controller is adapted to control the responsive material elements to deform in a third sequential pattern outwardly in all directions from the single element or line; or
the controller is adapted to control the elements to deform in a fourth sequential pattern outwardly in a subset of one or more directions from the single element or line.

Claim 5 (previously presented): The ultrasound interface element as claimed in claim 1, wherein the ultrasound interface element comprises a vibrator adapted to induce vibrations in the ultrasound-transmissive active layer, and  the vibrator is provided by one or more of the responsive material elements, the controller being adapted to control the elements to exhibit oscillatory deformation.

Claim 6 (previously presented): The ultrasound interface element as claimed in claim 3, wherein the ultrasound interface element comprises a deformable ultrasound-transmissive active layer adapted to sense a pressure distribution between the ultrasound-transmissive active layer and the tissue surface.

Claim 7 (currently amended): The ultrasound interface element as claimed in claim 6, wherein the controller is adapted to:
identify, based on the sensed distribution, a line or sub-region of lowest contact pressure between the ultrasound-transmissive active layer and the tissue surface;
identify a single responsive material element or line of elements spatially aligned with the identified sub-region or line; and
select the identified single element or line of elements as the single element or line of elements of the fourth sequential pattern.

Claim 8 (previously presented): The ultrasound interface element as claimed in claim 6, wherein the ultrasound-transmissive active layer adapted to sense the pressure distribution between the ultrasound-transmissive active layer and the tissue surface is provided by one or more of the responsive material elements, the controller being adapted to sense contact pressure based on pressure-induced electrical outputs generated by the one or more elements upon an initial manual application of the ultrasound-transmissive active layer to the tissue surface.

Claim 9 (previously presented): The ultrasound interface element as claimed in claim 1, wherein the ultrasound interface element comprises an electrode array disposed on the ultrasound-transmissive active layer, and the controller is adapted to identify regions of contact between the ultrasound-transmissive active layer and the tissue surface.

Claim 10 (previously presented): The ultrasound interface element as claimed in claim 9, wherein  electrodes of the electrode array disposed on the ultrasound-transmissive layer are individually addressable, and distributed across a major surface of the ultrasound-transmissive active layer and electrically coupled to the controller, and optionally wherein the controller is adapted to:
detect current flow between any two of the electrodes and use the current flow as indication of contact between the electrodes and the tissue surface; or
monitor capacitance between one or more pairs of the electrodes and use changes in the capacitance as indication of contact between the electrodes and the tissue surface.

Claim 11 (previously presented): The ultrasound interface element as claimed in claim 10, wherein the electrode of the electrode array is used both for stimulating deformation of the responsive material elements and for sensing contact between the ultrasound-transmissive active layer  and the tissue surface.

Claim 12 (previously presented): The ultrasound interface element as claimed in claim 1, wherein the controller is adapted in accordance with one control mode to control one or more of the responsive material elements to deform in directions substantially parallel with a surface of the ultrasound-transmissive active layer  such as to encourage lateral transport of an interfacing fluid or gel disposed between the ultrasound-transmissive active layer and the tissue surface.

Claim 13 (previously presented): An ultrasound device, comprising:
a carrier;
one or more ultrasound transducers distributed on the carrier; and
an ultrasound interface element as claimed in claim 1 arranged in an acoustic output path of the one or more ultrasound transducers, for facilitating interface between the ultrasound transducers and an incident tissue surface  to which the ultrasound device is adapted to be applied.

Claim 14 (currently amended): A method of establishing interface between an ultrasound interface element and an incident tissue surface to which the ultrasound interface element is adapted to be applied, the ultrasound interface element comprising an ultrasound- transmissive active layer, the ultrasound-transmissive active layer comprising one or more responsive material elements comprising an electroactive material (EAM) and adapted to deform in response to an electromagnetic stimulus, and 
	wherein the ultrasound-transmissive active layer is configurable in a first state in which an initial line or area portion of  an upper contact surface of the ultrasound-transmissive active layer is raised relative to a surrounding area portion;
	and the method comprising:
	controlling the one or more elements to deform out-of-plane of the ultrasound-transmissive active layer such as to cause the initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby progressively establish an interface between the ultrasound-transmissive active layer and an incident tissue surface,
	the control comprising either controlling an array of responsive material elements comprised by the ultrasound-transmissive active layer to deform in a first sequential pattern outward from the initial line or area portion and across the larger area portion.

Claim 15 (previously presented): The ultrasound interface element as claimed in claim 1, wherein the EAM comprises an electroactive polymer (EAP).

Claim 16 (currently amended): An ultrasound interface element, comprising:
	an ultrasound-transmissive active layer  comprising one or more responsive material elements adapted to deform in response to an electromagnetic stimulus, and the ultrasound-transmissive active layer having an upper contact surface adapted for application to an incident tissue surface, the ultrasound-transmissive active layer being configurable in a first state in which an initial line or area portion of the upper contact surface of the ultrasound-transmissive active layer is raised relative to a surrounding area portion; and
	a controller is adapted to control the one or more responsive material elements to deform out-of-plane of the ultrasound-transmissive active layer such as to cause the initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby establish between the ultrasound-transmissive active layer and the incident tissue surface a progressively expanding interface,	wherein the control comprises either controlling an array of responsive material elements comprised by the ultrasound-transmissive active layer to deform in a first sequential pattern outward from the initial line or area portion and across the larger area portion.

Claim 17 (currently amended): The ultrasound interface element as claimed in claim 16, wherein:
	the ultrasound-transmissive active layer comprises an array of responsive material elements, and
	the controller is adapted to control the elements of the array of responsive material elements to deform in a second sequential pattern outwardly from a single element or line of elements within the array, corresponding to the initial line or area portion, such as to establish the progressively expanding conforming interface between the ultrasound-transmissive active layer and the incident tissue surface, an area of the interface expanding outward from the single element or line as the responsive material elements are controlled.

Claim 18 (previously presented): The ultrasound interface element as claimed in claim 16, wherein the ultrasound interface element comprises means for inducing vibration of the ultrasound-transmissive active layer, and the means for inducing vibration is provided by one or more of the responsive material elements, the controller being adapted to control the elements to exhibit oscillatory deformation.

Claim 19 (previously presented): The ultrasound interface element as claimed in claim 17, wherein the ultrasound interface element comprises a deformable active layer adapted to sense a pressure distribution between the ultrasound-transmissive active layer and the tissue surface.

Claim 20 (currently amended): The ultrasound interface element as claimed in claim 19, wherein the controller is adapted to:
identify, based on the sensed distribution, a line or sub-region of lowest contact pressure between the ultrasound-transmissive active layer and the tissue surface;
identify a single responsive material element or line of elements spatially aligned with the identified sub-region or line; and
select the identified single element or line of elements as the single element or line of elements of the first sequential pattern.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 06/17/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and therefore presumed to invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “vibration means” in claim 5, “contact pressure sensing means” in claim 6, and “contact sensing means” in claim 9.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “responsive material elements” in claims 1 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 8 of the specification states “the one or more responsive material elements may comprise an electroactive material (EAM). This may in particular examples be an electroactive polymer material (EAP)”.
Therefore, “responsive material elements” has been interpreted to be any material capable of deforming in response to an electromagnetic stimulus.
Page 18 of the specification states “The vibration means may be provided by the EAP elements of the array themselves. This may be realised for instance though application of high frequency signals superposed atop the main DC deformation signal, causing oscillatory deformation (as described for instance in WO 2017/036695). Alternatively, separate vibration means may be provided in the form of a dedicated vibrator, mechanically coupled to the active layer”.
Therefore, “vibration means” has been interpreted to be either a separate vibrator or the active layer itself, when exposed to high frequency signals.
Page 7 of the specification states “the contact pressure sensing means may be provided by one or more of the responsive material elements, the controller bring adapted to sense the contact pressure based on pressure-induced electrical outputs generated by said one or more elements upon an initial manual application of the active layer to the tissue surface. In particular, where the responsive material elements comprise for instance electro-active polymer material (or piezoelectric material), externally induced deformation of the elements (through contact pressure) is converted into electrical outputs having voltage (or current) of a magnitude dependent upon the magnitude of the applied pressure”.
Therefore, “contact pressure sensing means” has been interpreted to be the combination of a deformable active layer and a controller capable of measuring the pressure applied on the active layer.
Page 7 of the specification states “The contact sensing means may for instance comprise an array of individually addressable electrodes distributed across an upper surface of the active layer and electrically coupled to the controller. The controller may be adapted to: detect current flow between any two of the electrodes and use said current flow as indication of contact between said electrodes and the tissue surface”.
Therefore, “contact sensing means” has been interpreted to be the combination of an electrode array on the active layer and a controller capable of determining whether the electrodes are exhibiting contact.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 06/17/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
Regarding claim 1, Urabe (US 2012/0296214) teaches (Figure 21) an ultrasound interface element, comprising:
an ultrasound-transmissive active layer comprising one or more responsive material elements comprising an electroactive material (EAM) (shape change layer 29, [0161]) adapted to deform in response to an electromagnetic stimulus (electrical signals, [0169]), and the ultrasound-transmissive active layer having an upper contact surface adapted for application to an incident tissue surface ([0164]), the ultrasound-transmissive active layer is configurable in a first state in which an initial line or area portion of said upper contact surface of the ultrasound-transmissive active layer is raised relative to a surrounding area portion (convex surface, [0167]).
However, Urabe fails to disclose a controller adapted to control the responsive material elements to deform out-of-plane of the ultrasound-transmissive active layer such as to cause said initial line or area portion to expand smoothly outwards to form a final, larger area portion to thereby establish between the ultrasound-transmissive active layer and the incident tissue surface a progressively expanding interface, wherein the control comprises either controlling an array of responsive material elements comprised by the ultrasound-transmissive active layer to deform in a first sequential pattern outward from the initial line or area portion and across the larger area portion.
Crooijmans (WO 2016/180636) is additionally cited as being relative to the invention as claimed and disclosed (see page 3, lines 19-21; page 9, lines 20-24 and 31-34; page 15, lines 7-11) but does not cure the deficiencies of Urabe.
Vartak (US2013/0085367), Anthony (US2014/0114193), and Deng (CN1566940) are further cited but are not any more relevant than the prior art references already discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793